DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 26 March 2021. In view of this communication, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0003: the parentheses around “(frequencies…GHz))” should be corrected to “(frequencies…GHz))).”
Paragraph 0037: “15-20 layer” in line 4 of the paragraph should be corrected to “15-20 layers”  
Paragraph 0043: “opposing side” in line 8 of the paragraph should be corrected to “opposing sides”
Paragraph 0059: the first sentence of this paragraph is a sentence fragment
Paragraph 0063: the last sentence of this paragraph is a sentence fragment
Paragraph 0069: “consists” in the second line of the paragraph should be “consisting”
Paragraph 0073: “influencing” in the third line of the paragraph should be “influence”
Paragraph 0075: “till” in the last line of the paragraph should be “until”
Paragraph 0076: “resonate nature” should be “resonant nature”
Paragraph 0078: “individually” in the third line of the paragraph should be “individual”
Paragraph 0087: “boarded” in the second line of the claim should be “bordered” or “bounded”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kushta (US 8,994,480 B2), hereinafter referred to as Kushta.
Regarding claim 1, A printed circuit board (PCB) apparatus, comprising: 
a plurality of printed circuit board (PCB) layers (4L1-4L12) forming a stack of PCB layers having formed therein a primary longitudinal structure (401) forming a radio frequency (col. 1, lines 20-27: the PCB may be tuned to a wide range of frequencies) via (401) including a principal tuning section (4L1-4L4, 4L9-4L12) and a constant longitudinal structure (4L5-4L8) along a conductive column support (401) journaled through the PCB layers (4L1-4L12) in the via (401), the principal tuning section (4L1-4L4, 4L9-4L12) comprising: (Kushta Fig. 4A: the pads of layers 4L1-4L12 are formed along the via 401 to tune the via as an RF band-pass filter; see also Fig. 5 for more on the band-pass filter)

    PNG
    media_image1.png
    489
    585
    media_image1.png
    Greyscale

Kushta Fig. 4A
a first principal tuning sub-assembly (4L1-4L4) formed in a first portion of the RF via (401) located above the constant longitudinal structure (4L5-4L8) and at a first or entrance end of the primary longitudinal structure (401) and comprising a first set of pad, anti-pad pairs (404, 406) tuned to receive and pass an RF band; and (Fig. 4A, Fig. 5: layers 4L1-4L4 comprise the first principal tuning sub assembly and are formed as pads 404 and anti-pads 406 along the length of via 401)
a second principal tuning sub-assembly (4L9-4L12) formed in a second portion of the RF via (401) below the constant longitudinal structure (4L5-4L8) and at a second or exit end of the primary longitudinal structure (401) and comprising a second set of pad, anti-pad pairs (404, 406) tuned to receive and pass the RF band and mirroring the first set of pad, anti-pad pairs (404, 406). (Fig. 4A, Fig. 5: layers 4L9-4L12 comprise the second principal tuning sub assembly and are formed as pads 404 and anti-pads 406 along the length of via 401; col. 4, lines 61-65: the layers 4L9-4L12 are of the same diameter as the pads of layers 4L1-4L4 and, therefore, may be considered mirrored)
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, the printed circuit board apparatus of claim 1 wherein the first and second principal tuning sub-assemblies include independently configurable via virtual boundary dimensions along each PCB layer.
Regarding claims 3-6, claims 3-6 depend from a claim which the examiner has indicated contains allowable subject matter.
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a tangible and non-transitory computer readable medium having program instructions which when executed by one or more processors causes the one or more processors to tune the model by independently changing radii of one or more pad, anti-pad pairs of the first set of pad, anti-pad pairs and tune the model by mirroring the changes to the radii in the first set of pad, anti-pad pairs in the second set of pad, anti-pad pairs.
Regarding claim 8-13, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a method comprising tuning the RF via by independently changing radii of one or more pad, anti-pad pairs of the first set of pad, anti-pad pairs and tuning the RF via by mirroring the changes to the radii in the first set of pad, anti-pad pairs in the second set of pad, anti-pad pairs.
Regarding claims 15-20, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kushta (US 8,994,480 B2, granted 11 August 2015): 
Regarding claim 4, Kushta (2015) teaches the constant longitudinal structure (4L5-4L8) comprises a third portion of the RF via (401) wherein the pad, anti-pad dimensions for each PCB layer (4L5-4L8) in the third portion are equal. (Fig. 4A; col. 4, line 65: the pad diameter is a constant 0.95 mm)
Regarding claim 5, Kushta (2015) teaches each PCB layer (4L1-4L12) comprises a dielectric layer (409) and a ground layer (407), the ground layer (407) having a first virtual via boundary and a second via annulus; (Kushta (2015) Fig. 4A; col. 4, lines 50-60: the layers 4L1-4L12 comprise a dielectric layer 409 and a ground layer 407; the first virtual via boundary is coincides with the ground vias 402 and the second via annulus coincides with the edges of the pads 404); the first via boundary and the second via annulus have different radii relative to a center of the RF via; (Kushta (2015): As defined above, the first virtual via boundary is coincides with the ground vias 402 and the second via annulus coincides with the edges of the pads 404; therefore, as can be seen in Fig. 4A, these boundaries are at different radii relative to the center of RF via 401); the RF via (401) further comprising a plurality of cage vias (402) tangentially arranged relative to and around the first virtual via boundary and within the dielectric layer; and (Kushta (2015) Fig. 4A; col. 4, lines 50-60: the ground vias 402 are arranged with centers that coincide with the virtual via boundary as defined above)
Regarding claim 6, Kushta (2015) teaches the pads (404) having a thickness corresponding to a thickness of the ground layer (407). (Fig. 4A; col 4, lines 61-64: the copper layers, including the pads 404 and ground layers 407, have a thickness of 0.035mm)
Kushta (US 7,705,695 B2, granted 27 April 2010): Kushta (2015) does not teach that each cage via on a respective one PCB layer is equidistant from a pad of the pad/anti-pad pair of the same PCB layer.  Kushta (2010) does teach that each cage via (202B) on a respective one PCB layer is equidistant from a pad of the pad/anti-pad pair of the same PCB layer. (Kushta (2010) Fig. 2C: vias 202B are arranged equidistant from the pad/anti-pad pairs of via 201)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847